DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 objected to because of the following informalities: in line 7-9, it is recommend that the language is changed to “when the crossing lamp, the crossing lamp base and the at least one module are assembled and in operation, the crossing lamp is configured to perform is configured to perform.  Appropriate correction is required.
Claim 32 objected to because of the following informalities: in line 2, the language of “are selected from” is unclear whether it is merely reciting a list of alternatives or a Markush group (which contain a single structural similarity or share a common use (MPEP 2117), and use the format “a material selected from the group consisting of A, B, and C”). A suggestion for clarity is to change the language to “at least one of”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 29, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeck et al., US 2009/0194642 A1.

Regarding claim 21, Honeck discloses “A lamp system for a railroad crossing warning device (Fig. 1), comprising: a crossing lamp (10, 12, 14, Fig. 1) and a crossing lamp base (the attachment of 10, 12, 14, in Fig. 1) controllable by a wayside control device (26, Fig. 1; ¶ [0019]; ¶ [0012] lights powered by wires on the gate arm), and at least one module (“Light Out Detection (LOD), ¶ [0016]; position sensor, Fig. 2; ¶ [0013, 0018, 0026] the sensor receives power from the same source as the light) comprising an electronic circuit (also seen in Fig. 10, Sensor 1 and sensor 2), and wherein, when the crossing lamp, the crossing lamp base and the at least one module are assembled and in operation, the crossing lamp performs a first action and the at least one module performs a second action, which is different from the first action (the lamp emits light, the sensors receive and send information) .”
Regarding claim 22, Honeck discloses the invention of claim 21, as cited above, and further discloses “the crossing lamp provides light when activated by the wayside control device (seen in Fig. 3, when the Gate arm is Down, the LED is turned on).”
Regarding claim 23, Honeck discloses the invention of claim 21, as cited above, and further discloses “the at least one module is replaceable without replacing the crossing lamp (¶ [0018] the sensor is an electronic device that connects to a light, so the device is not built into the lamp, meaning that the module can be removed without replacing the crossing lamp).”
Regarding claim 24, Honeck discloses the invention of claim 21, as cited above, and further discloses “the electronic circuit comprises an inclinometer for gate level detection for a crossing gate (Arm Position Sensor, ¶ [0018] “relative to level”; ¶ [0013] “G-sensor accelerometer”).”
Regarding claim 25, Honeck discloses the invention of claim 21, as cited above, and further discloses “the electronic circuit comprises an optical detector for light out detection of the crossing lamp (¶ [0016] “Light Out Detection (LOD)”).”
Regarding claim 29, Honeck discloses the invention of claim 21, as cited above, and further discloses “the at least one module comprises a wired connection to the wayside control device (¶ [0012]).”
	Regarding claim 40, Honeck discloses the invention of claim 21, as cited above, and further discloses “A railroad crossing warning device comprising a modular lamp system as claimed in claim 21 (seen in Fig. 1).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Carlson et al., US 2013/0256466 A1.
	
Regarding claim 26, Honeck discloses the invention of claim 21, as cited above, except “the electronic circuit comprises a microphone for bell audio detection of a crossing bell.”
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and includes a bell and a microphone to monitor the bell (¶ [0062]).

Regarding claim 27, Honeck discloses the invention of claim 21, as cited above, except “the at least one module is adapted to communicate with a remote device.”
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and an element of the system can be accessed remotely (¶ [0037-0038]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the modules, as taught by Honeck, to be able to communicate with remote devices, such as taught by Carlson. One of ordinary skill in the art would have been motivated to add remote communication for allowing users to read reports, obtain information, execute functionality (Carlson, ¶ [0037-0038]).

Regarding claim 28, Honeck in view of Carlson discloses the invention of claim 27, as cited above, except “the at least one module is adapted to communicate wirelessly.”
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and the elements such as sensors are able to communicate wirelessly (¶ [0030] “wire connection or a wireless connection”, “can communicate with the warning system, the sensor station”).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the elements of the system, as taught by Honeck and Carlson, to be able to communicate wirelessly, such as taught by Carlson. One of ordinary skill in the art would have 
Regarding claim 30, Honeck discloses the invention of claim 29, as cited above, except “the wayside control device comprises a grade crossing predictor (GCP)”.
Carlson discloses a rail crossing system, with a crossing controller unit (250, ¶ [0023]) that controls the lights of the crossing system, and includes a grade crossing predictor.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a grade cross predictor, such as taught by Carlson, to the control device, as taught by Honeck. One of ordinary skill in the art would have been motivated to include a grade cross predictor for detecting the location and velocity of an incoming train, predict the time of passing, and notify the control when to execute crossing warning signals (Carlson, ¶ [0024]).

Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Lee, US 2010/0117553 A1.
Regarding claim 31, Honeck discloses the invention of claim 21, as cited above, except “the at least one module comprises a connection point for connecting one or more external devices.”
Lee discloses a lamp apparatus with a modular system, comprising a socket (111, Fig. 6), a module (130 and 160, Fig. 6), and a lamp (120, Fig. 6), and the module comprises a connection point (130a, Fig. 6) for connecting one or more external devices (seen in Fig. 6).
At the time the invention was filed it would have been obvious to one of ordinary skill in the art, to include a separable adapter with connection point for an external device, such as taught by Lee, to the lamp system, as taught by Honeck. One of ordinary skill in the art would have been motivated to include an adapter with connection point for allowing different light types to be used (Lee, ¶ [0044]) and for providing additional functions to the lamp such as sensors, camera functions, etc at the user’s discretion (Lee, ¶ [0095]).

Regarding claim 32, Honeck in view of Lee discloses the invention of claim 31, as cited above, and further discloses “the one or more external devices are selected from a camera (Lee ¶ [0095]), a motion sensor (Lee, ¶ [0095]), a temperature probe (Lee ¶ [0095]), an infrared (IR) receiver (Lee, ¶ [0095]), a laser emitter, and a combination thereof.”


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Anderson et al., US 2001/0032908 A1.
Regarding claim 33, Honeck discloses the invention of claim 21, as cited above, except “the at least one module comprises a dip switch interface for user configuration.”
Anderson discloses a railroad crossing warning system and a module with a dip switch (¶ [0050], Fig. 5).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a dip switch, such as taught by Anderson, to the modular lamp system as taught by Honeck. One of ordinary skill in the art would have been motivated to include a dip switch for allowing a user to select the operating mode of the module (Anderson, ¶ [0050]).

Claims 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck  in view of Fullerton et al, US 2016/0226207 A1.
Regarding claim 34, Honeck discloses the invention of claim 21, as cited above, except “multiple modules.”
Fullerton discloses a modular lamp system, comprising a lamp (114, Fig. 6a and 6b), a base (112 and 106, Fig. 6B) and a plurality of modules (124a-d, Fig. 6A and 6b) that have different functions from the lamp (¶ [0103]).


Regarding claim 35, Honeck in view of Fullerton discloses the invention of claim 34, as cited above, and further discloses “multiple stacked modules (seen in Fullerton Fig. 6A).”

Regarding claim 36, Honeck in view of Fullerton discloses the invention of claim 34, as cited above, and further discloses “the multiple modules are interchangeable (seen in Fullerton Fig. 3 and 6, the modules have the same connection types and are able to stack, thus are interchangeable).”
Regarding claim 37, Honeck discloses the invention of claim 21, as cited above, except “the crossing lamp is an incandescent light bulb and the crossing lamp base is a socket, wherein the at least one electronic module is a nesting module positioned between the crossing lamp and the crossing lamp base.” 
Honeck does disclose that the lamp can be an incandescent bulb (¶ [0016]) but is silent with regards to the specifics of the incandescent bulb connection.
Fullerton discloses a modular lamp system, comprising a lamp (114, Fig. 6a and 6b), a base (112 and 106, Fig. 6B) that goes into a socket and the electronic module is a nesting module (124a-d, Fig. 6A and 6b) that is positioned between the lamp and the base (Fig. 6a and 6b; ¶ [0080]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a socket and electronic modules between the lamp and the base, such as taught by Fullerton, to the modular lamp system as taught by Honeck. One of ordinary skill in 

Regarding claim 38, Honeck in view of Fullerton discloses the invention of claim 36, as cited above, and further discloses “the at least one electronic module provides pass-through power to the crossing lamp (Fullerton, ¶ [0021]).”

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeck in view of Hutchison, US 6426704 B2.

Regarding claim 39, Honeck discloses the invention of claim 21, as cited above, except “the crossing lamp comprises a light emitting diode (LED) and the crossing lamp base is a LED circuit board, wherein the at least one electronic module is a daughter board stacked on the LED circuit board.”
Honeck does disclose that the lamp can be an LED (¶ [0016]), but does not disclose the specifics of the LED structure.
Hutchison discloses a modular light for traffic signals, and modular devices that perform different functions are on daughter boards (card, Fig. 22, col. 11, ln. 46-62), and stacked with the board of the LED (Fig. 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the modular lamp system, as taught by Honeck, to have modules that are stacked to the LED circuit board, such as taught by Hutchison. One of ordinary skill in the art would have been motivated to include the modules  for adding additional functions that are selectively added and upgraded over the life of the device, and permitting easy service thereof (Hutchison, abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christiansen et al., US 2019/0115706 A1 discloses a light bulb with an adapter with a connection for an external device such as sensor (Fig. 3)
Lamb et al,. US 2016/0247370 discloses a smart barrier alarm device, which also includes a tilt sensor
Fox et al., US 2018/0202636 A1 discloses a lamp system for railroad crossing gate
Bhide, US 20160255697 A1 discloses a light bulb with adapter containing extra functions
Skelton et al., US 20160215933 A1 a light bulb with adapter containing extra functions
Johnson, US 2015/0338077 A1 discloses a light with a sensor attached via a daughter board (¶ [0149]).
Ruggiero et al., US 2008/0296442 A1 discloses a rail crossing gate with sensors
Davenport et al., US 20060017583 discloses a system for monitoring the output of an indicator light on a rail road crossing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875